No. 84-329
            IN THE SUPREME COURT OF THE STATE OF MON'TANA
                                   1985



ELIZABETH L. POND,
              Plaintiff and Petitioner,


NORTH AMERICAN LIFE AND CASUALTY
COMPANY, a corporation,
              Defendant and Respondent.




ORIGINAL PROCEEDING :


COUNSEL OF RECORD:

      For Petitioner:
              Cure, Borer & Davis; Gregory J. Hatley argued,
              Great Falls, Montana

      For Respondent :
              Jardine, Stephenson, Blewett & Weaver; Jack L.
              Lewis argued, Great Falls, Montana



                             Submitted: March 14, 1985
                               Decided: April 11, 1985




                             Clerk
Mr. Justice Will-iam E. Hunt, Sr., del ivered the Opinion of
t-heCourt.


      This is a declaratory judgment action upon certification
by the United States District Court, District of Montana,
Great Falls Division, Honorable Paul G. Ratfield, that the
question upon which adjudication is sought is controlling in
federal litigation.       This case originated in federal court as
a   dispute between       an     insurer and the beneficiary                    of an
insured concerning whether the insured died in such a manner
as to require coverage.
      We find that coverage is required.
      The     respondent,        North    American      Life        and      Casualty
Company, is the insurer in a group pol-icy made available to
members of the National Rifle Association.                          The policy in
issue here provided coverage for injuries "resulting directly
and independently of all other causes" and excluded coverage
for losses "caused by or resulting from disease of any kind."
The   petitioner,     Elizabeth          L.    Pond,        is    the       designated
beneficiary of the deceased insured, Frank Pond.
      While    wallcing     on     a     sidewalk      in    Logan,         Utah,    in
September, 1981, the             insured, Frank Pond, suddenly                      lost
consciousness and fell.                The back of his head struclc the
concrete sidewalk and he died as a result.                       An a-utopsy report
listed his loss of consciousness as "a seizure/syncope of
uncertain      etiology."          Cause      of    death         was     listed     as
ncraniocerebral injuries."                 Frank    Pond         had    a    physical
condition involving a propensity for                                consciousness.
This was caused by several years of excessive indulgence in
alcohol.       Evidence     at     trial      showed    that        the      insured's
physical     condition that caused his loss of consciousness
would not have, in itself, caused this death.
      The petitioner argues that coverage is required in this
instance because an accident within policy coverage was the
prime cause of death.        It is argued that this case is within
the ruling in Life Insurance Company of North America v .
Evans (19811), 195 Mont. 242, 247, 637 P.2d 806, 808-809, in
which this Court held, under a similar policy, recovery may
be   had    even   though    a   disease    appears to have     actually
contributed to the cause of death as long as the accident
sets in motion the chain of events leading to death, or if it
is the prime or moving cause.               Petitioner interprets this
ruling as requiring coverage if an accident is the prime
cause of death.
      The respondent argues that no coverage can exist here
hecause     a   pre-existing     physical    condition, the years of
excessj-ve indulgence in alcohol, caused the unconsciousness
which set in motion the events that led to death.             Respondent
argues     that Evans, 637 P.2d        at 808-809, focuses on the
triggering      event--if    the   triggering    event   is   accidental
coverage is required.
      Here, the insured was a policy holder of an insurance
policy that would cover accidental injury including death.
We   find    that the    injury    suffered by     Frank Pond was an
accidental injury within that meaning in the policy.                The
pre-existinq condition that Frank Pond had--the propensity
for losinq consciousness--would not in itself have caused
death.      Death was caused by the insured's head hitting the
concrete sidewalk.          This accidental death was an          injury
within     the meaning      of the policy and is covered by          the
policy.
     W hold t h a t coverage i s r e q u i
      e




W e Concur:
                 ,'


    &T<
     Chief
               T = b
                   q
              Justice
                            ,,'
                              X   C .




    n
                             /'